ALLOWABILITY NOTICE AND REASONS FOR ALLOWANCE

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
 A terminal disclaimer has been filed and accepted with respect to patents US 10,839,670 B2 (Parent) and US 10,062,262 B2 (Grandparent), and which obviates non-statutory double patenting rejections of the claims.
 No discovered prior art reference anticipates each and every limitation of independent claim 1, 9 or 14.
 The closest discovered prior art references include:
Terrazas (US 2014/0189720 A1): Terrazas discloses methods and apparatus to determine engagement levels of audience members, including the claimed structural elements, but does not disclose specific display of a prompt for user input, projection of light to various areas based on expiration of a time period, or the use of particular, different pulse patterns.  
Yee (US 2007/0046625 A1): Yee discloses an input apparatus for detection of a user input on an interactive display; and particularly that light is projected on and/or through a surface and that a (first) portion of the surface is illuminated for a predetermined time period, after which a different (second) portion is illuminated for a second interval, allowing systematic scanning of the entire surface.
Curlander (US 2016/0210738 A1): Curlander discloses a visual task feedback (prompting) for use in material handling facility workstations, particularly where an area or object is illuminated to prompt a particular worker action, but does not specifically disclose a user interface, or that different objects or areas are illuminated using different pulse patterns.
Ryznar (US 2008/0121168 A1): Ryznar discloses a similar light guided assembly system in which objects and areas are illuminated with instructions to prompt a worker with regard to a next assembly step, but also fails to disclose a specific user interface for response, or that the illuminated instructions comprise a pulse pattern.
Regarding independent claims 1, 9 and 14: No reasonable and motivated combination of these or other discovered references renders the claimed invention, and particularly the use of different pulse patterns in different areas, as recited in claims 1, 9 or 14 obvious, and for this reason these claims are allowable.
Claims 2-5, 7 and 8 are allowable at least because they depend from claim 1, determined to be allowable.
Claims 10, 12 and 13 are allowable at least because they depend from claim 9, determined to be allowable.
Claims 15-17, 19 and 20 are allowable at least because they depend from claim 14, determined to be allowable.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on 11-8 EDT Monday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN R BURGDORF/Primary Examiner, AU2684